19-10384-shl       Doc 144       Filed 03/04/19      Entered 03/04/19 12:15:16              Main Document
                                                   Pg 1 of 15


SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
Paul D. Leake
Jason N. Kestecher
Four Times Square
New York, New York 10036-6522
Telephone: (212) 735-3000
Fax: (212) 735-2000

– and –

James J. Mazza, Jr. (admitted pro hac vice)
Justin M. Winerman (admitted pro hac vice)
155 North Wacker Drive
Chicago, Illinois 60606-1720
Telephone: (312) 407-0700
Fax: (312) 407-0411

Proposed Counsel to Debtors
and Debtors-in-Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re                                                              Chapter 11

TRIDENT HOLDING COMPANY, LLC, et al.,                              Case No. 19-10384 (SHL)

                 Debtors.1                                         (Jointly Administered)


                AGENDA OF MATTERS SCHEDULED FOR HEARING
            ON MARCH 6, 2019 AT 2:00 P.M. (PREVAILING EASTERN TIME)

Location of Hearing:             Honorable Sean H. Lane, Courtroom 701, United States
                                 Bankruptcy Court, Southern District of New York, One Bowling
                                 Green, New York, NY 10004


1
    The Debtors in these chapter 11 cases, along with the last four digits of their respective tax identification
    numbers, are as follows: Trident Holding Company, LLC (6396); American Diagnostics Services, Inc. (2771);
    Community Mobile Diagnostics, LLC (9341); Community Mobile Ultrasound, LLC (3818); Diagnostic Labs
    Holdings, LLC (8024); FC Pioneer Holding Company, LLC (6683); JLMD Manager, LLC (8470); Kan-Di-Ki
    LLC (6100); Main Street Clinical Laboratory, Inc. (0907); MDX-MDL Holdings, LLC (2605); MetroStat
    Clinical Laboratory – Austin, Inc. (4366); MX Holdings, LLC (8869); MX USA, LLC (4885); New Trident
    Holdcorp, Inc. (4913); Rely Radiology Holdings, LLC (3284); Schryver Medical Sales and Marketing, LLC
    (9620); Symphony Diagnostic Services No. 1, LLC (8980); Trident Clinical Services Holdings, Inc. (6262);
    Trident Clinical Services Holdings, LLC (1255); TridentUSA Foot Care Services LLC (3787); TridentUSA
    Mobile Clinical Services, LLC (0334); TridentUSA Mobile Infusion Services, LLC (5173); U.S. Lab &
    Radiology, Inc. (4988). The address of the Debtors’ corporate headquarters is 930 Ridgebrook Road, 3rd Floor,
    Sparks, MD 21152.
19-10384-shl     Doc 144     Filed 03/04/19     Entered 03/04/19 12:15:16     Main Document
                                              Pg 2 of 15


Copies of Motions and        Copies of each pleading identified below can be viewed and/or
Applications:                obtained by: (i) accessing the Court’s website at
                             www.nysb.uscourts.gov, (ii) contacting the Office of the Clerk
                             of the Court at United States Bankruptcy Court, Southern District
                             of New York, One Bowling Green, New York, NY 10004, or (iii)
                             from the Debtors’ notice and claims agent, Epiq Corporate
                             Restructuring, LLC, at https://dm.epiq11.com/Trident or by
                             calling 1-800-960-1226. Note that a PACER password is needed
                             to access documents on the Court’s website.

I.    STATUS CONFERENCE

A.    Case Management Conference: Order Scheduling Initial Case Conference
      [Docket No. 108] (Date Filed: 2/26/19)

      Status:          This matter is going forward.

II.   UNCONTESTED MATTERS

1.    NOL Trading Motion: Debtors’ Motion for Entry of Interim and Final Orders
      Establishing Notice and Hearing Procedures for Trading in Equity Securities in the
      Debtors [Docket No. 8] (Date Filed: 2/11/19)

      Related
      Documents:

      a.        Interim Order Establishing Notice and Hearing Procedures for Trading in Equity
                Securities in the Debtors [Docket No. 47] (Date Filed: 2/12/19)

      b.        Notice of Entry of Interim Order and Final Hearing Regarding Debtors’ Motion
                for Entry of Interim and Final Orders Establishing Notice and Hearing Procedures
                for Trading in Equity Securities in the Debtors [Docket No. 58]
                (Date Filed: 2/12/19)

      c.        Notice of Interim Order Establishing Notice and Hearing Procedures for Trading
                in Equity Securities in the Debtors [Docket No. 104] (Date Filed: 2/25/19)

      d.        Certificate of No Objection Pursuant to Local Rule 9075-2 Regarding Debtors’
                Motion for Entry of Interim and Final Orders Establishing Notice and Hearing
                Procedures for Trading in Equity Securities in the Debtors [Docket No. 124]
                (Date Filed: 3/1/19)

      Objection
      Deadline:        February 27, 2019 at 4:00 p.m. (Prevailing Eastern Time)

      Objections/
      Responses Filed:        None.


                                                 2
19-10384-shl     Doc 144     Filed 03/04/19     Entered 03/04/19 12:15:16       Main Document
                                              Pg 3 of 15



      Status:          The Debtors respectfully submit that this motion may be granted in
                       advance of a hearing. The Debtors have filed a certificate of no objection
                       pursuant to Local Rule 9075-2, stating that no formal or informal
                       objections or responses to the motion have been received, or that all such
                       objections or responses have been resolved.

2.    Cash Management Motion: Debtors’ Motion for Entry of Interim and Final Orders
      (I) Authorizing Continued Use of Existing Cash Management System, Bank Accounts,
      and Business Forms and Payment of Related Prepetition Obligations; (II) Modifying
      Certain Deposit Requirements; and (III) Authorizing Continuance of Intercompany
      Transactions and Honoring Certain Related Prepetition Obligations [Docket No. 9]
      (Date Filed: 2/11/19)

      Related
      Documents:

      a.        Interim Order (I) Authorizing Continued Use of Existing Cash Management
                System, Bank Accounts, and Business Forms and Payment of Related Prepetition
                Obligations; (II) Modifying Certain Deposit Requirements; and (III) Authorizing
                Continuance of Intercompany Transactions and Honoring Certain Related
                Prepetition Obligations [Docket No. 37] (Date Filed: 2/12/19)

      b.        Notice of Entry of Interim Order and Final Hearing Regarding Debtors’ Motion
                for Entry of Interim and Final Orders (I) Authorizing Continued Use of Existing
                Cash Management System, Bank Accounts, and Business Forms and Payment of
                Related Prepetition Obligations; (II) Modifying Certain Deposit Requirements;
                and (III) Authorizing Continuance of Intercompany Transactions and Honoring
                Certain Related Prepetition Obligations [Docket No. 52] (Date Filed: 2/12/19)

      Objection
      Deadline:        February 27, 2019 at 4:00 p.m. (Prevailing Eastern Time)

      Objections/
      Responses Filed:        None.

      Status:          This matter is going forward.

3.    Contract Assumption and Rejection Procedures: Debtors’ Motion for Entry of an
      Order (I) Authorizing and Approving the Rejection of Certain Leases, (II) Authorizing
      and Approving Expedited Procedures to Reject or Assume Executory Contracts and
      Unexpired Leases, and (III) Granting Related Relief [Docket No. 19] (Date Filed: 2/11/19)




                                                 3
19-10384-shl     Doc 144     Filed 03/04/19     Entered 03/04/19 12:15:16       Main Document
                                              Pg 4 of 15


      Related
      Documents:

      a.        Notice of Hearing Regarding Debtors’ Motion for Entry of an Order
                (I) Authorizing and Approving the Rejection of Certain Leases, (II) Authorizing
                and Approving Expedited Procedures to Reject or Assume Executory Contracts
                and Unexpired Leases, and (III) Granting Related Relief [Docket No. 60]
                (Date Filed: 2/12/19)

      b.        Notice of Filing of Revised Proposed Order Granting Debtors Motion for Entry of
                an Order (I) Authorizing and Approving the Rejection of Certain Leases, (II)
                Authorizing and Approving Expedited Procedures to Reject or Assume Executory
                Contracts and Unexpired Leases, and (III) Granting Related Relief
                [Docket No. 111] (Date Filed: 2/27/19)

      c.        Certificate of No Objection Pursuant to Local Rule 9075-2 Regarding Debtors’
                Motion for Entry of an Order (I) Authorizing and Approving the Rejection of
                Certain Leases, (II) Authorizing and Approving Expedited Procedures to Reject
                or Assume Executory Contracts and Unexpired Leases, and (III) Granting Related
                Relief [Docket No. 125] (Date Filed: 3/1/19)

      Objection
      Deadline:        February 27, 2019 at 4:00 p.m. (Prevailing Eastern Time)

      Objections/
      Responses Filed:        None.

      Status:          The Debtors respectfully submit that this motion may be granted in
                       advance of a hearing. The Debtors have filed a certificate of no objection
                       pursuant to Local Rule 9075-2, stating that no formal or informal
                       objections or responses to the motion have been received, or that all such
                       objections or responses have been resolved.

4.    De Minimis Sale Procedures: Debtors’ Motion for Order Under Bankruptcy Code
      Sections 105(a), 363, and 554 and Bankruptcy Rule 2002 Authorizing and Approving
      Procedures for the Sale, Transfer, or Abandonment of De Minimis Assets Free and Clear
      of Liens, Claims, Interests, and Encumbrances Without Further Order of Court
      [Docket No. 80] (Date Filed: 2/19/19)




                                                 4
19-10384-shl     Doc 144     Filed 03/04/19     Entered 03/04/19 12:15:16       Main Document
                                              Pg 5 of 15


      Related
      Documents:

      a.        Certificate of No Objection Pursuant to Local Rule 9075-2 Regarding Debtors’
                Motion for Order Under Bankruptcy Code Sections 105(a), 363, and 554 and
                Bankruptcy Rule 2002 Authorizing and Approving Procedures for the Sale,
                Transfer, or Abandonment of De Minimis Assets Free and Clear of Liens, Claims,
                Interests, and Encumbrances Without Further Order of Court [Docket No. 126]
                (Date Filed: 3/1/19)

      Objection
      Deadline:        February 27, 2019 at 4:00 p.m. (Prevailing Eastern Time)

      Objections/
      Responses Filed:        None.

      Status:          The Debtors respectfully submit that this motion may be granted in
                       advance of a hearing. The Debtors have filed a certificate of no objection
                       pursuant to Local Rule 9075-2, stating that no formal or informal
                       objections or responses to the motion have been received, or that all such
                       objections or responses have been resolved.

5.    Tax Motion: Debtors’ Motion for Entry of Interim and Final Orders Authorizing Debtors
      to Pay Certain Prepetition Taxes and Related Obligations [Docket No. 11]
      (Date Filed: 2/11/19)

      Related
      Documents:

      a.        Interim Order Authorizing Debtors to Pay Certain Pre-Petition Taxes and Related
                Obligations [Docket No. 43] (Date Filed: 2/12/19)

      b.        Notice of Entry of Interim Order and Final Hearing Regarding Debtors’ Motion
                for Entry of Interim and Final Orders Authorizing Debtors to Pay Certain
                Prepetition Taxes and Related Obligations [Docket No. 54] (Date Filed: 2/12/19)

      c.        Certificate of No Objection Pursuant to Local Rule 9075-2 Regarding Debtors’
                Motion for Entry of Interim and Final Orders Authorizing Debtors to Pay Certain
                Prepetition Taxes and Related Obligations [Docket No. 127] (Date Filed: 3/1/19)

      Objection
      Deadline:        February 27, 2019 at 4:00 p.m. (Prevailing Eastern Time)

      Objections/
      Responses Filed:        None.



                                                 5
19-10384-shl     Doc 144     Filed 03/04/19     Entered 03/04/19 12:15:16       Main Document
                                              Pg 6 of 15


      Status:          The Debtors respectfully submit that this motion may be granted in
                       advance of a hearing. The Debtors have filed a certificate of no objection
                       pursuant to Local Rule 9075-2, stating that no formal or informal
                       objections or responses to the motion have been received, or that all such
                       objections or responses have been resolved.

6.    Insurance Motion: Debtors’ Motion for Entry of Interim and Final Orders Authorizing
      Debtors to (I) Maintain Existing Insurance Policies and Pay All Insurance Obligations
      Arising Thereunder; (II) Continue to Honor Premium Financing Obligations; and
      (III) Renew, Revise, Extend, Supplement, Change, or Enter Into New Insurance Policies
      and Insurance Premium Financing Agreements [Docket No. 12] (Date Filed: 2/11/19)

      Related
      Documents:

      a.        Interim Order Authorizing Debtors to (I) Maintain Existing Insurance Policies and
                Pay All Insurance Obligations Arising Thereunder; (II) Continue to Honor
                Premium Financing Obligations; and (III) Renew, Revise, Extend, Supplement,
                Change, or Enter Into New Insurance Policies and Insurance Premium Financing
                Agreements [Docket No. 44] (Date Filed: 2/12/19)

      b.        Notice of Entry of Interim Order and Final Hearing Regarding Debtors’ Motion
                for Entry of Interim and Final Orders Authorizing Debtors to (I) Maintain
                Existing Insurance Policies and Pay All Insurance Obligations Arising
                Thereunder; (II) Continue to Honor Premium Financing Obligations; and
                (III) Renew, Revise, Extend, Supplement, Change, or Enter Into New Insurance
                Policies and Insurance Premium Financing Agreements [Docket No. 55] (Date
                Filed: 2/12/19)

      c.        Certificate of No Objection Pursuant to Local Rule 9075-2 Debtors’ Motion for
                Entry of Interim and Final Orders Authorizing Debtors to (I) Maintain Existing
                Insurance Policies and Pay All Insurance Obligations Arising Thereunder; (II)
                Continue to Honor Premium Financing Obligations; and (III) Renew, Revise,
                Extend, Supplement, Change, or Enter Into New Insurance Policies and Insurance
                Premium Financing Agreements [Docket No. 128] (Date Filed: 3/1/19)

      Objection
      Deadline:        February 27, 2019 at 4:00 p.m. (Prevailing Eastern Time)

      Objections/
      Responses Filed:        None.

      Status:          The Debtors respectfully submit that this motion may be granted in
                       advance of a hearing. The Debtors have filed a certificate of no objection
                       pursuant to Local Rule 9075-2, stating that no formal or informal
                       objections or responses to the motion have been received, or that all such
                       objections or responses have been resolved.

                                                 6
19-10384-shl     Doc 144     Filed 03/04/19     Entered 03/04/19 12:15:16       Main Document
                                              Pg 7 of 15



7.    Critical Vendor Motion: Debtors’ Motion for Entry of Interim and Final Orders
      (I) Authorizing Payment of Prepetition Claims of Certain Critical Vendors, Shippers, and
      Service Providers; (II) Authorizing Provisional Payment to Certain Contract
      Counterparties; and (III) Granting Related Relief [Docket No. 14] (Date Filed: 2/11/19)

      Related
      Documents:

      a.        Interim Order (I) Authorizing Payment of Prepetition Claims of Certain Critical
                Vendors, Shippers, and Service Providers; (II) Authorizing Provisional Payment
                to Certain Contract Counterparties; and (III) Granting Related Relief
                [Docket No. 45] (Date Filed: 2/12/19)

      b.        Notice of Entry of Interim Order and Final Hearing Regarding Debtors’ Motion
                for Entry of Interim and Final Orders (I) Authorizing Payment of Prepetition
                Claims of Certain Critical Vendors, Shippers, and Service Providers;
                (II) Authorizing Provisional Payment to Certain Contract Counterparties; and
                (III) Granting Related Relief [Docket No. 56] (Date Filed: 2/12/19)

      c.        Certificate of No Objection Pursuant to Local Rule 9075-2 Regarding Debtors’
                Motion for Entry of Interim and Final Orders (I) Authorizing Payment of
                Prepetition Claims of Certain Critical Vendors, Shippers, and Service Providers;
                (II) Authorizing Provisional Payment to Certain Contract Counterparties; and
                (III) Granting Related Relief [Docket No. 129] (Date Filed: 3/1/19)

      Objection
      Deadline:        February 27, 2019 at 4:00 p.m. (Prevailing Eastern Time)

      Objections/
      Responses Filed:        None.

      Status:          The Debtors respectfully submit that this motion may be granted in
                       advance of a hearing. The Debtors have filed a certificate of no objection
                       pursuant to Local Rule 9075-2, stating that no formal or informal
                       objections or responses to the motion have been received, or that all such
                       objections or responses have been resolved.

8.    Customer Programs Motion: Debtors’ Motion for Entry of Interim and Final Orders
      Authorizing Debtors to Honor Certain Prepetition Obligations to Payors and to Continue
      Customer Programs [Docket No. 15] (Date Filed: 2/11/19)




                                                 7
19-10384-shl     Doc 144     Filed 03/04/19     Entered 03/04/19 12:15:16       Main Document
                                              Pg 8 of 15


      Related
      Documents:

      a.        Interim Order Authorizing Debtors to Honor Certain Pre-Petition Obligations to
                Payors and to Continue Customer Programs [Docket No. 46] (Date Filed: 2/12/19)

      b.        Notice of Entry of Interim Order and Final Hearing Regarding Debtors’ Motion
                for Entry of Interim and Final Orders Authorizing Debtors’ to Honor Certain
                Prepetition Obligations to Payors and to Continue Customer Programs
                [Docket No. 57] (Date Filed: 2/12/19)

      c.        Certificate of No Objection Pursuant to Local Rule 9075-2 Regarding Debtors’
                Motion for Entry of Interim and Final Orders Authorizing Debtors to Honor
                Certain Prepetition Obligations to Payors and to Continue Customer Programs
                [Docket No. 130] (Date Filed: 3/1/19)

      Objection
      Deadline:        February 27, 2019 at 4:00 p.m. (Prevailing Eastern Time)

      Objections/
      Responses Filed:        None.

      Status:          The Debtors respectfully submit that this motion may be granted in
                       advance of a hearing. The Debtors have filed a certificate of no objection
                       pursuant to Local Rule 9075-2, stating that no formal or informal
                       objections or responses to the motion have been received, or that all such
                       objections or responses have been resolved.

9.    Interim Compensation: Debtors’ Motion for Entry of an Order Pursuant to Bankruptcy
      Code Sections 105(a) and 331, Bankruptcy Rule 2016, and Local Bankruptcy Rule
      2016-1 Establishing Procedures for Interim Compensation and Reimbursement of
      Expenses of Professionals [Docket No. 71] (Date Filed: 2/15/19)

      Related
      Documents:

      a.        Certificate of No Objection Pursuant to Local Rule 9075-2 Regarding Debtors’
                Motion for Entry of an Order Pursuant to Bankruptcy Code Sections 105(a) and
                331, Bankruptcy Rule 2016, and Local Bankruptcy Rule 2016-1 Establishing
                Procedures for Interim Compensation and Reimbursement of Expenses of
                Professionals [Docket No. 132] (Date Filed: 3/1/19)

      Objection
      Deadline:        February 27, 2019 at 4:00 p.m. (Prevailing Eastern Time)

      Objections/
      Responses Filed:        None.

                                                 8
19-10384-shl     Doc 144     Filed 03/04/19     Entered 03/04/19 12:15:16       Main Document
                                              Pg 9 of 15



      Status:          The Debtors respectfully submit that this motion may be granted in
                       advance of a hearing. The Debtors have filed a certificate of no objection
                       pursuant to Local Rule 9075-2, stating that no formal or informal
                       objections or responses to the motion have been received, or that all such
                       objections or responses have been resolved.

10.   Ordinary Course Professional Motion: Debtors’ Motion for Entry of Order
      Authorizing Debtors to Employ and Pay Professionals Utilized in the Ordinary Course of
      Business [Docket No. 82] (Date Filed: 2/19/19)

      Related
      Documents:

      a.        Certificate of no Objection Pursuant to Local Rule 9075-2 Regarding Debtors’
                Motion for Entry of Order Authorizing Debtors to Employ and Pay Professionals
                Utilized in the Ordinary Course of Business [Docket No. 133]
                (Date Filed: 3/1/19)

      Objection
      Deadline:        February 27, 2019 at 4:00 p.m. (Prevailing Eastern Time)

      Objections/
      Responses Filed:        None.

      Status:          The Debtors respectfully submit that this motion may be granted in
                       advance of a hearing. The Debtors have filed a certificate of no objection
                       pursuant to Local Rule 9075-2, stating that no formal or informal
                       objections or responses to the motion have been received, or that all such
                       objections or responses have been resolved.

11.   Utilities Motion: Debtors’ Motion for Entry of Interim and Final Orders (I) Approving
      Debtors’ Proposed Form of Adequate Assurance of Payment; (II) Establishing
      Procedures for Resolving Objections by Utility Companies; and (III) Prohibiting Utility
      Companies From Altering, Refusing, or Discontinuing Service [Docket No. 13]
      (Date Filed: 2/11/19)

      Related
      Documents:

      a.        Notice of Hearing Regarding Debtors’ Motion for Entry of Interim and Final
                Orders (I) Approving Debtors Proposed Form of Adequate Assurance of Payment;
                (II) Establishing Procedures for Resolving Objections by Utility Companies; and
                (III) Prohibiting Utility Companies From Altering, Refusing, or Discontinuing
                Service [Docket No. 59] (Date Filed: 2/12/19)



                                                 9
19-10384-shl     Doc 144     Filed 03/04/19 Entered 03/04/19 12:15:16           Main Document
                                           Pg 10 of 15


      b.        Certificate of No Objection Pursuant to Local Rule 9075-2 Regarding Debtors’
                Motion for Entry of Interim and Final Orders (I) Approving Debtors’ Proposed
                Form of Adequate Assurance of Payment; (II) Establishing Procedures for
                Resolving Objections by Utility Companies; and (III) Prohibiting Utility
                Companies From Altering, Refusing, or Discontinuing Service [Docket No. 135]
                (Date Filed: 3/1/19)

      Objection
      Deadline:        February 27, 2019 at 4:00 p.m. (Prevailing Eastern Time)

      Objections/
      Responses Filed:        None.

      Status:          The Debtors respectfully submit that this motion may be granted in
                       advance of a hearing. The Debtors have filed a certificate of no objection
                       pursuant to Local Rule 9075-2, stating that no formal or informal
                       objections or responses to the motion have been received, or that all such
                       objections or responses have been resolved.

12.   Togut Retention: Debtors’ Application for Order Pursuant to Bankruptcy Code Sections
      327(a) and 328 Authorizing the Employment and Retention of Togut, Segal & Segal LLP
      as Co-Counsel to the Debtors and Debtors in Possession, Nunc Pro Tunc to the Petition
      Date [Docket No. 94] (Date Filed: 2/19/19)

      Related
      Documents:

      a.        Supplemental Declaration of Frank A. Oswald in Support of Debtors' Application
                for Order Pursuant to Bankruptcy Code Sections 327(a) and 328 Authorizing the
                Employment and Retention of Togut, Segal & Segal LLP as Co-Counsel to the
                Debtors and Debtors in Possession, Nunc Pro Tunc to the Petition Date
                [Docket No. 118] (Date Filed: 2/28/19)

      b.        Certificate of No Objection Pursuant to Local Rule 9075-2 Regarding Debtors’
                Application for Order Pursuant to Bankruptcy Code Sections 327(a) and 328
                Authorizing the Employment and Retention of Togut, Segal & Segal LLP as Co-
                Counsel to the Debtors and Debtors in Possession, Nunc Pro Tunc to the Petition
                Date [Docket No. 131] (Date Filed: 3/1/19)

      Objection
      Deadline:        February 27, 2019 at 4:00 p.m. (Prevailing Eastern Time)

      Objections/
      Responses Filed:        None.




                                                10
19-10384-shl     Doc 144     Filed 03/04/19 Entered 03/04/19 12:15:16           Main Document
                                           Pg 11 of 15


      Status:          The Debtors respectfully submit that this application may be granted in
                       advance of a hearing. The Debtors have filed a certificate of no objection
                       pursuant to Local Rule 9075-2, stating that no formal or informal
                       objections or responses to the application have been received, or that all
                       such objections or responses have been resolved.

13.   Epiq Retention: Debtors’ Application for Entry of an Order Authorizing Employment
      and Retention of Epiq Corporate Restructuring, LLC as Administrative Agent to the
      Debtors Effective Nunc Pro Tunc to the Petition Date [Docket No. 95]
      (Date Filed: 2/19/19)

      Related
      Documents:

      a.        Certificate of No Objection Pursuant to Local Rule 9075-2 Regarding Debtors’
                Application for Entry of an Order Authorizing Employment and Retention of
                Epiq Corporate Restructuring, LLC as Administrative Agent to the Debtors
                Effective Nunc Pro Tunc to the Petition Date [Docket No. 137]
                (Date Filed: 3/1/19)

      Objection
      Deadline:        February 27, 2019 at 4:00 p.m. (Prevailing Eastern Time)

      Objections/
      Responses Filed:        None.

      Status:          The Debtors respectfully submit that this application may be granted in
                       advance of a hearing. The Debtors have filed a certificate of no objection
                       pursuant to Local Rule 9075-2, stating that no formal or informal
                       objections or responses to the application have been received, or that all
                       such objections or responses have been resolved.

14.   Ankura Retention: Debtors’ Application for Entry of an Order (I) Authorizing
      Employment and Retention of Ankura Consulting Group, LLC as Financial Advisor to
      the Debtors’ Effective Nunc Pro Tunc to the Petition Date and (II) Granting Related
      Relief [Docket No. 96] (Date Filed: 2/19/19)

      Related
      Documents:

      a.        Certificate of No Objection Pursuant to Local Rule 9075-2 Regarding Debtors’
                Application for Entry of an Order (I) Authorizing Employment and Retention of
                Ankura Consulting Group, LLC as Financial Advisor to the Debtors’ Effective
                Nunc Pro Tunc to the Petition Date and (II) Granting Related Relief
                [Docket No. 138] (Date Filed: 3/1/19)



                                                11
19-10384-shl     Doc 144     Filed 03/04/19 Entered 03/04/19 12:15:16           Main Document
                                           Pg 12 of 15


      Objection
      Deadline:        February 27, 2019 at 4:00 p.m. (Prevailing Eastern Time)

      Objections/
      Responses Filed:        None.

      Status:          The Debtors respectfully submit that this application may be granted in
                       advance of a hearing. The Debtors have filed a certificate of no objection
                       pursuant to Local Rule 9075-2, stating that no formal or informal
                       objections or responses to the application have been received, or that all
                       such objections or responses have been resolved.

15.   PJT Retention: Debtors’ Application for Entry of an Order (I) Authorizing Employment
      and Retention of PJT Partners LP as Investment Banker for the Debtors’ Effective Nunc
      Pro Tunc to the Petition Date, (II) Exempting PJT from Certain Time-Keeping
      Requirements, and (III) Granting Related Relief [Docket No. 96] (Date Filed: 2/19/19)

      Related
      Documents:

      a.        Certificate of No Objection Pursuant to Local Rule 9075-2 Regarding Debtors’
                Application for Entry of an Order (I) Authorizing Employment and Retention of
                PJT Partners LP as Investment Banker for the Debtors’ Effective Nunc Pro Tunc
                to the Petition Date, (II) Exempting PJT from Certain Time-Keeping
                Requirements, and (III) Granting Related Relief [Docket No. 134]
                (Date Filed: 3/1/19)

      Objection
      Deadline:        February 27, 2019 at 4:00 p.m. (Prevailing Eastern Time)

      Objections/
      Responses Filed:        None.

      Status:          The Debtors respectfully submit that this application may be granted in
                       advance of a hearing. The Debtors have filed a certificate of no objection
                       pursuant to Local Rule 9075-2, stating that no formal or informal
                       objections or responses to the application have been received, or that all
                       such objections or responses have been resolved.

16.   Skadden Retention: Debtors’ Application for Order Authorizing Employment and
      Retention of Skadden, Arps, Slate, Meagher & Flom LLP as Counsel to the Debtors Nunc
      Pro Tunc to the Petition Date [Docket No. 93] (Date Filed: 2/19/19)

      Objection
      Deadline:        February 27, 2019 at 4:00 p.m. (Prevailing Eastern Time)



                                                12
19-10384-shl      Doc 144     Filed 03/04/19 Entered 03/04/19 12:15:16            Main Document
                                            Pg 13 of 15


       Objections/
       Responses Filed:         None.

       Status:          This matter is going forward.

III.   CONTESTED MATTERS

17.    DIP Financing Motion: Debtors’ Motion for Interim and Final Orders (I) Authorizing
       the Debtors to Obtain Postpetition Financing, (II) Authorizing the Debtors to Use Cash
       Collateral, (III) Granting Liens and Providing Superpriority Administrative Expense
       Status, (IV) Granting Adequate Protection, (V) Modifying the Automatic Stay, (VI)
       Scheduling a Final Hearing, and (VII) Granting Related Relief [Docket No. 16] (Date
       Filed: 2/11/19)

       Related
       Documents:

       a.        Notice of Filing of (I) Schedule 6.18 and (II) Schedule 6.20 to the DIP Credit
                 Agreement [Docket No. 26] (Date Filed: 2/11/19)

       b.        Interim Order (I) Authorizing the Debtors to (A) Obtain Postpetition Financing,
                 (B) to Utilize Cash Collateral, (II) Granting Adequate Protection to Secured
                 Parties, and (III) Scheduling a Final Hearing [Docket No. 41] (Date Filed: 2/12/19)

       c.        Notice of Entry of Interim Order and Final Hearing regarding Debtors’ Motion for
                 Interim and Final Orders (I) Authorizing the Debtors’ to Obtain Postpetition
                 Financing, (II) Authorizing the Debtors to Use Cash Collateral, (III) Granting
                 Liens and Providing Superpriority Administrative Expense Status, (IV) Granting
                 Adequate Protection, (V) Modifying the Automatic Stay, (VI) Scheduling a Final
                 Hearing, and (VII) Granting Related Relief [Docket No. 53] (Date Filed: 2/12/19)

       d.        Notice Of Filing Of Proposed Final Order (I) Authorizing Debtors (A) To Obtain
                 Postpetition Financing Pursuant To 11 U.S.C. §§ 105, 361, 362, 363, And 364
                 And (B) To Utilize Cash Collateral Pursuant To 11 U.S.C. § 363, And
                 (II) Granting Adequate Protection To Prepetition Secured Parties Pursuant To
                 11 U.S.C. §§ 361, 362, 363, 364 And 507(b) [Docket No. 143]
                 (Date Filed: 3/3/19)

       Objection
       Deadline:        February 28, 2019 at 4:00 p.m. (Prevailing Eastern Time).




                                                 13
19-10384-shl     Doc 144     Filed 03/04/19 Entered 03/04/19 12:15:16           Main Document
                                           Pg 14 of 15


      Objections/
      Responses Filed:

      e.        Reservation of Rights of the Official Committee of Unsecured Creditors to
                Debtors' Motion for Interim and Final Orders (I) Authorizing Debtors (A) to
                Obtain Postpetition Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, and
                364 and (B) to Utilize Cash Collateral Pursuant to 11 U.S.C. § 363, (II) Granting
                Adequate Protection to Prepetition Secured Parties Pursuant to 11 U.S.C. § 361,
                362, 363, 364 and 507(b) and (III) Scheduling Final Hearing Pursuant to
                Bankruptcy Rules 4001(b) and (c) [Docket No. 136] (Date Filed: 3/1/19)

      Status:          This matter is going forward. The Debtors are in discussions to resolve
                       comments received to the DIP order.

18.   Employee Motion: Debtors’ Motion for Entry of Interim and Final Orders
      (I) Authorizing, But Not Directing, the Debtors to (A) Pay Prepetition Employee
      Obligations and (B) Continue Employee Benefit Programs and (II) Granting Related
      Relief [Docket No. 10] (Date Filed: 2/11/19)

      Related
      Documents:

      a.        Interim Order (I) Authorizing, But Not Directing, the Debtors to (A) Pay Certain
                Pre-Petition Employee Obligations and (B) Continue Employee Benefit Programs
                and (II) Granting Related Relief [Docket No. 63] (Date Filed: 2/13/19)

      b.        Notice of Entry of Interim Order and Final Hearing Regarding Debtors’ Motion
                for Entry of Interim and Final Orders (I) Authorizing, But Not Directing, the
                Debtors to (A) Pay Prepetition Employee Obligations and (B) Continue Employee
                Benefit Programs and (II) Granting Related Relief [Docket No. 64]
                (Date Filed: 2/13/19)

      Objection
      Deadline:        February 27, 2019 at 4:00 p.m. (Prevailing Eastern Time)

      Objections/
      Responses Filed:

      c.        Objection of the United States Trustee to Motion of Debtors for Entry of a Final
                Order Authorizing, but not Directing, the Debtors to (A) Pay Certain Prepetition
                Employee Obligations and (B) Continue Employee Benefit Programs and (II)
                Granting Related Relief [Docket No. 110] (Date Filed: 2/27/19)




                                                14
19-10384-shl       Doc 144    Filed 03/04/19 Entered 03/04/19 12:15:16         Main Document
                                            Pg 15 of 15


        d.        Debtors’ Reply To Objection Of The United States Trustee To Motion Of Debtors
                  For Entry Of A Final Order Authorizing, But Not Directing, The Debtors To (A)
                  Pay Certain Prepetition Employee Obligations And (B) Continue Employee
                  Benefit Programs And (Ii) Granting Related Relief [Docket No. 142]
                  (Date Filed: 3/1/19)

        Status:          This matter is going forward.


Dated: March 4, 2019
       New York, New York

                                       SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

                                       /s/ Jason N. Kestecher
                                       Paul D. Leake
                                       Jason N. Kestecher
                                       Four Times Square
                                       New York, New York 10036-6522
                                       Telephone: (212) 735-3000
                                       Fax: (212) 735-2000

                                       – and –

                                       James J. Mazza, Jr. (admitted pro hac vice)
                                       Justin M. Winerman (admitted pro hac vice)
                                       155 North Wacker Drive
                                       Chicago, Illinois 60606-1720
                                       Telephone: (312) 407-0700
                                       Fax: (312) 407-0411

                                       Proposed Counsel to Debtors and Debtors-in-Possession




                                                 15
846255-WILSR01A - MSW
